

117 HR 4897 IH: Support Recovery from Addiction Act of 2021
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4897IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Ms. Spanberger (for herself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to require States receiving a block grant for prevention and treatment of substance abuse to allocate not less than 10 percent for recovery support services, and for other purposes.1.Short titleThis Act may be cited as the Support Recovery from Addiction Act of 2021.2.Allocations of block grants for recovery support servicesSection 1922 of the Public Health Service Act (42 U.S.C. 300x–22) is amended by adding at the end the following:(c)Allocations regarding recoveryA funding agreement for a grant under section 1921 is that, in expending the grant, the State involved will expend not less than 10 percent for recovery support services for individuals with a substance use disorder..